DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 29 OCTOBER 2019.  The claim set considered is the claim set consisting of three (3) pages and status identifiers to the claims. Claims 1-6 are original.  Claims 7-11 are new and were added in a preliminary amendment.  
Current pending claims are Claims 1-11 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 OCTOBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  In Claim 3, in the paragraph starting with ‘two further pairs…’; there is awkward wording in ‘two further pairs of flow path and recess are’.  This should be ‘two further pairs of flow paths and recesses are’ .  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In Claim 6, in the instance of ‘according to claim 2 in a good shape such that’.  This wording appears to be awkward to the Examiner.  It is unclear to the Examiner what ‘in a good shape’ is referring to.  This claim has also been rejected under 112(b) and being indefinite. Appropriate correction is required.
Claim Objections
Claims 6, 10 and 11 are objected to because of the following informalities:  In the preamble to each of the mentioned claims, there is a comma (,) missing after the claim number, i.e. ‘claim 2,’ and ‘claim 3,’.  All other instances of where a claim is mentioned in the preamble of each claim there is a comma used after each claim number.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As mentioned above in the claim objection to Claim 6, the wording ‘according to claim 2 in a good shape such that’ wording appears to be awkward to the Examiner.  It is unclear to the Examiner what ‘in a good shape’ is referring to.  Also ‘in a good shape’ is considered to be indefinite because it is unclear whether the limitation(s) following the phrase part of the claimed invention.   
The instance of ‘in a good shape’ is also in Claims 10 and 11. 
Dependent claims follow the same reasoning. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIMURA, US Publication No. 2015/0151295 A1, submitted on the Information Disclosure Statement on 29 OCTOBER 2019, US Patent Documents Cite No. A2.
Applicant’s invention is drawn towards a device, a sample processing device. 
Regarding Claim 1, the reference KIMURA discloses a sample processing device, abstract, Figure 1, cartridge 1, comprising: an analysis chip including a flow path on a lower surface side, Figure 1, 6 and 17, cartridge 1, transport 39A, 38A, [0036, 0046, 0052]; a drive portion including a plurality of recesses on an upper surface side, Figure 1 and 6, cartridge holder 2, [0036]; an elastic membrane positioned between the analysis chip and the drive portion, Figure 6, membrane 31, [0045]; and an air pressure control portion configured to switch whether the elastic membrane is closely attached to an analysis chip side or closely attached to a drive portion side, Figure 6, air pressure ports (air pressure ports 58 to 62), [0053], wherein the analysis chip includes a metering flow path for metering a liquid and at least four branch flow paths branched from the metering flow path, Figure 17, channels 36 (36 a to 36 g) and 50A [0038, 0055], the drive portion includes a recess below each of an end of the four branch flow paths not on a metering flow path side, and each recess is in communication with the air pressure control portion, Figure 1 and 6, [0055], groove 50A.
Additional Disclosures Included are: Claim 2: wherein the sample processing device according to claim 1, wherein two branch flow paths of the four branch flow paths are a liquid delivery flow path configured to deliver a liquid, and the remaining two branch flow paths are an air supply flow path configured to deliver a gas, a further pair of flow path and recess is provided on an upstream side or downstream side of the liquid delivery flow path, and a further pair of flow path and recess is provided on an upstream side or downstream side of the air supply flow path, and these recesses are also in communication with the air pressure control portion, Figure 17, [0038, 0055].; Claim 3: wherein the sample processing device according to claim 1, wherein two branch flow paths of the four branch flow paths are a liquid delivery flow path configured to deliver a liquid, and the remaining two branch flow paths are an air supply flow path configured to deliver a gas, two further pairs of flow path and recess are provided on an upstream side or downstream side of the liquid delivery flow path, and two further pairs of flow path and recess are provided on an upstream side or downstream side of the air supply flow path, and these recesses are also in communication with the air pressure control portion, Figure 6-17.; Claim 4: wherein the sample processing device according to claim 2, wherein the air pressure control portion controls movement of the elastic membrane, and delivers the liquid to the recess on the downstream side, [0052, 0055, 0072].; Claim 5: wherein the sample processing device according to claim 2, wherein the liquid delivery flow path is used to fill the metering flow path with the liquid, abstract, and then the air supply flow path is used to flow the liquid in the metering flow path to the downstream side, [0038, 0054-0056].; Claim 6: wherein the sample processing device according to claim 2, in a good shape such that an additional pair of branch flow path and recess is provided in a branch flow path, which is the liquid delivery flow path, Figure 17, channels 36 (36 a to 36 g), [0038].; Claim 7: wherein the sample processing device according to claim 3, wherein the air pressure control portion controls movement of the elastic membrane, and delivers the liquid to the recess on the downstream side, [0052-0056].; Claim 8: wherein the sample processing device according to claim 3, wherein the liquid delivery flow path is used to fill the metering flow path with the liquid, and then the air supply flow path is used to flow the liquid in the metering flow path to the downstream side, [0038, 0054-0056].; Claim 9: wherein the sample processing device according to claim 4, wherein the liquid delivery flow path is used to fill the metering flow path with the liquid, and then the air supply flow path is used to flow the liquid in the metering flow path to the downstream side, [0038, 0054-0056].; Claim 10: wherein the sample processing device according to claim 3 in a good shape such that an additional pair of branch flow path and recess is provided in a branch flow path, which is the liquid delivery flow path, Figure 17, channels 36 (36 a to 36 g), [0038, 0087].; Claim 11: wherein the sample processing device according to claim 4 in a good shape such that an additional pair of branch flow path and recess is provided in a branch flow path, which is the liquid delivery flow path, Figure 17, channels 36 (36 a to 36 g), [0038, 0087].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP-2011-030522 A to SHIRAISHI discloses a sample processing device, Figure 2 and 3, comprising: an analysis chip including a flow path on a lower surface side, Figure 2 and 3, substrate 2; a drive portion including a plurality of recesses on an upper surface side, Figure 2 and 3, substrate 6; an elastic membrane positioned between the analysis chip and the drive portion, Figure 2 and 3, membrane 5; and an air pressure control portion configured to switch whether the elastic membrane is closely attached to an analysis chip side or closely attached to a drive portion side, Figure 5, wherein the analysis chip includes a metering flow path for metering a liquid, Figure 2, item 13, the drive portion includes a recess below , Figure 2, item 17, and each recess is in communication with the air pressure control portion, Figure 2 and 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797